DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/13/2021.  These drawings are accepted.

Specification
Acknowledgment is made to applicant’s amendment to the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guarriello (Pub No 2011/0052904) in view of Branca (Pub No 2004/0227268).
With regards to claim 1, Guarriello teaches a device for forming a plastic component (Abstract) comprising a body (34) suitable for use in the device for producing plastic components from a first compound formed in such a way that when used is guided past the body and brought into a from which has at least one cavity continuously guided in the direction of guiding past (Fig. 1, 2, fiber compound 14 is carded and guided past the body forming a cavity about the interior of forming die 20).  Guarriello teaches a line system (34, 36) arranged in the body through which a second compound can be expelled from an end of the body (Fig. 2) in order to introduce the second compound into the cavity while the first compound is guided past the body and furthermore having a mixing device (40) arranged in a mixing chamber located in the body in which the two lines converge into the mixing chamber (¶ 0031, 0036 concave arcuate portion 40 insures that the thermoset resin mixture is properly mixed).  Guarriello explicitly teaches that the mixing device can force material into the mixing chamber at 
Regarding the specific pressure recited of less than 100 bar, the structure of the device of Guarriello teaches all of the structural limitations regarding the mixing device including feeding mixing components through individual lines that converge into a mixing chamber along with static mixing elements.  Additionally as discussed above Guarriello teaches that the device is capable of operating at relatively low pressure.  The particular manner of operating a device does not structurally distinguish a device from the prior art, and the device of Guarriello is interpreted as capable of performing the intended operation.  As such the device of Guarriello is interpreted to read upon the claim language.  
Guarriello teaches that the device is for forming composite elongated materials such as tool or shovel handles, but does not teach a specific dimension for either of the dimensions in the cross-section or the longitudinal axis of the device (34).  In a similar field of endeavor Branca teaches that pultruded tool handles can have a size on the scale of 15 mm outer diameter when produced from a pultrusion process (¶ 0055).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a similar scaled dimension for the cross-sectional dimensions or diameter of the 
With regards to claim 5, Guarriello teaches that the device is capable of handling two different components which mix to produce a foam (Abstract, Fig. 2).  The particular materials worked upon do not structurally limit the device, and the device of Guarriello is interpreted as capable of working upon the intended materials in light of being capable of providing two separate streams to a mixing chamber for foaming.
With regards to claim 7, as seen in Fig. 1 and 2 the device (34) of Guarriello does not have valves or return lines.
With regards to claims 9 and 10, Guarriello teaches a device for producing plastic components by means of pultrusion (Fig. 1) comprising means for producing fiber reinforced plastic components by pultrusion (Abstract) and the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guarriello (Pub No 2011/0052904) in view of Branca (Pub No 2004/0227268) as applied to claim 1 above, and further in view of Silva (Pub No 2016/0076342).
With regards to claim 8, Guarriello teaches a mandrel comprising feed lines in the device of claim 1 as applied above; however, Guarriello does not teach that the mandrel body is made by additive manufacturing.  Guarriello does not teach any specific method of manufacturing the mandrel body.
Silva teaches that it was known in the art at the time the invention was effectively filed that additive manufacturing is capable of producing complex mandrels comprising fluid passages (Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to additively manufacture the mandrel of Guarriello similar to the mandrel of Silva as Guarriello does not teach a specific manufacturing method prompting one of ordinary skill to look to related art, and complex mandrels comprising fluid passages are known to be additively manufactured presenting a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Guarriello does not teach the specific dimensions of the device as claimed, this argument is not germane to the obviousness rejection set forth above.  
With regards to applicant’s argument that Guarriello does not teach that the static mixing is “at the end” of the body, this argument is not persuasive.  Firstly, the claim as currently amended does match applicant’s argument.  The phrase “at the end of the body” is not present in the claim when discussing the static mixer.  Secondly, the concave portion of Guarriello is at the end of device (34) and is within the mixing chamber and is interpreted to read upon the claims as currently written as set forth in the rejection above.  Lastly, should applicant amend the claim to positively require a static mixing element at any specific point in the mixing chamber, it is unclear as to whether there is adequate support in the specification or newly amended figures which demonstrate a “black box” static mixing element broadly recited to be present in the device.  Applicant’s argument is therefore not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742